      Case: 5:20-cv-00320-CAB Doc #: 21 Filed: 05/18/20 1 of 4. PageID #: 633




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

FAIRMOUNT PROPERTIES, LLC,                    )       CASE NO. 5:20CV320
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
COLLEGE TOWN KENT, LLC, et al.,               )       OPINION AND ORDER
                                              )
                       Defendants.            )

CHRISTOPHER A. BOYKO, J.:

       Defendant College Town Kent, LLC asks the Court to realign the recently added

Defendants to preserve diversity and this Court’s jurisdiction. (Doc. 12). Plaintiff Fairmount

Properties, LLC does not oppose. (Doc. 16). Accordingly, the Court GRANTS Defendant’s

requested relief and realigns the parties as discussed herein.

       Plaintiff is a real estate developer. One project in its portfolio involved developing

Franklin Avenue in Kent, Ohio (the “Project”). During the course and the development of the

Project, Plaintiff contracted with third-parties. These third-parties included, Dimit Architects,

LLC, The Krill Co., Inc., Professional Service Industries, Inc. and The Riverstone Company

(collectively, the “Vendors”). The Vendors provided certain services and, as a result, Plaintiff

incurred obligations to compensate the Vendors.

       Towards the end of 2018, Plaintiff offered to sell its interests in the Project to Defendant.

Defendant accepted Plaintiff’s offer and, in early 2019, the parties executed a Purchase
         Case: 5:20-cv-00320-CAB Doc #: 21 Filed: 05/18/20 2 of 4. PageID #: 634



Agreement. According to Plaintiff, its interests in the Project included its obligations to the

Vendors.

           However, neither Plaintiff nor Defendant has paid the Vendors. Plaintiff claims

Defendant must pay the Vendors. Defendant disagrees.

           On January 9, 2020, Plaintiff sued Defendant in the Portage County Court of Common

Pleas asking the State court to declare the rights and responsibilities under the Purchase

Agreement, including the obligation to pay the Vendors. Defendant timely removed the State

action to this Court under the Court’s diversity jurisdiction. On February 20, 2020, Defendant

filed its Answer.

           On February 28, 2020, Plaintiff amended its Complaint to add the Vendors as defendants.

Plaintiff incorporated the Vendors in its Declaratory Judgment claim, asking the Court to rule

that Plaintiff does not owe Vendors any compensation. The Vendors have yet to respond.1 The

Vendors’ involvement as defendants however, destroys diversity jurisdiction because certain

Vendors are Ohio citizens, the same State as Plaintiff.

           Seeking to preserve the Court’s jurisdiction, Defendant filed its Motion to Realign.

Plaintiff responded on March 27, 2020 and Defendant filed a Reply shortly thereafter. In sum,

the parties agree that the Court should realign the Vendors as plaintiffs in this case and retain

jurisdiction over the matter, although they disagree about how Plaintiff should have amended its

Complaint.2

           “To sustain diversity jurisdiction there must exist an actual [and] substantial[]

controversy between citizens of different states, all of whom on one side of the controversy are


1
 It also appears that Plaintiff has not served the Vendors, except for Krill Co., Inc., which executed a Waiver of
Service. (See Doc. 13).
2
    Because the Court grants the realignment, the Court does not decide the issues involving the amendment process.

                                                         -2-
      Case: 5:20-cv-00320-CAB Doc #: 21 Filed: 05/18/20 3 of 4. PageID #: 635



citizens of different states from all parties on the other side.” City of Indianapolis v. Chase Nat’l

Bank of New York, 314 U.S. 63, 69 (1941) (citations omitted). “Diversity jurisdiction cannot be

conferred upon the federal courts by the parties’ own determination of who are plaintiffs and

who defendants.” Id. Rather, “[p]arties must ‘be aligned in accordance with the primary dispute

in the controversy, even where a different, legitimate dispute between the parties supports the

original alignment.’” Cleveland Hous. Renewal Project v. Deutsche Bank Tr. Co., 621 F.3d 554,

559 (6th Cir. 2010) (citing City of Indianapolis, 314 U.S. at 69); Evanston Ins. Co. v. Hous. Auth.

of Somerset, 867 F.3d 653, 656 (6th Cir. 2017).

       Therefore, a district court must “look beyond pleadings, and arrange the parties according

to their sides in the dispute.” City of Indianapolis, 314 U.S. at 69. (citations omitted). In order

to make this determination, a court ascertains “from the principal purpose of the suit and the

primary and controlling matter in dispute.” Id. (citations omitted). In the context of insurance

coverage disputes, “the normal alignment of parties in a suit seeking a declaratory judgment of

non-coverage is Insurer versus Insured and Injured Party.” Evanston Ins. Co., 867 F.3d at 656

(citing Home Ins. Co. of Ill. v. Adco Oil Co., 154 F.3d 739, 741 (7th Cir. 1998)).

       Here, the parties do not dispute realignment. While the Court takes this into

consideration, the Court must make this determination for itself as “the parties’ own

determination of…plaintiffs and…defendants” cannot be conferred on the Courts by the parties.

City of Indianapolis, 314 U.S. at 69. Thus, the Court must determine the ‘primary purpose’ and

‘primary and controlling matter’ in this lawsuit.

       The Court finds that the ‘primary purpose’ in this controversy is to determine which party

must pay the Vendors. The ‘primary and controlling matter’ in this controversy is the Purchase

Agreement. At this stage, there appears to be an underlying consensus that the Vendors are



                                                -3-
      Case: 5:20-cv-00320-CAB Doc #: 21 Filed: 05/18/20 4 of 4. PageID #: 636



owed money. While the amounts payable to the Vendors may be disputed, that is merely a

secondary dispute at this point. Plaintiff alleges that the Purchase Agreement requires Defendant

to pay the Vendors. Defendant thinks otherwise. This disagreement then—again, the primary

dispute—impacts the Vendors disproportionately.

       The Court agrees with Defendant’s characterization of this dispute as akin to an insurance

coverage dispute—Plaintiff (insured) seeks payment or coverage from Defendant (insurer) on

behalf of the Vendors (injured parties). Thus, Plaintiff and Vendors should be on the same side

of the litigation. See Evanston Ins. Co., 867 F.3d at 656.

       Accordingly, the Court agrees that the parties should be realigned in accordance with

their interests. The Court therefore GRANTS Defendant’s request to realign the parties and

realigns the Vendors as Plaintiffs. Based on the parties’ representations of citizenship,

realignment preserves the Court’s diversity jurisdiction. Finally, the Court agrees with the

parties and requires the Vendors to bring any legal claims they may have against the proper party

via either a cross-claim or counterclaim.

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: May 18, 2020




                                               -4-
